Citation Nr: 9916857
Decision Date: 04/14/99	Archive Date: 06/24/99

DOCKET NO. 94-37 255               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUE

Entitlement to a compensable evaluation for gunshot wound, left
calf.

REPRESENTATION

Appellant represented by: Douglas Konselman, Attorney

ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The veteran served on active duty from December 1966 to December
1969. This appeal arises from a June 1994 rating decision of the
Department of Veterans Affairs (VA), New Orleans, Louisiana,
regional office (RO).

REMAND

This case was previously before the Board of Veterans' Appeals
(Board) in June 1997 for consideration of other issues. At that
time, the veteran's then representative, in a Form 1-646 dated in
January 1995, and in the Informal Hearing Presentation dated in
April 1997, listed as an issue on appeal whether new and material
evidence had been submitted to reopen a claim for service
connection for wounds of the left leg. The Board noted in its June
1997 decision that the June 1994 rating decision had reopened that
claim, granted service connection for wounds of the left leg, and
assigned a noncompensable evaluation. The Board then found that
that issue was not properly before it.

The veteran subsequently appealed to the United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999) (hereinafter, "the
Court"). A September 1998 Joint Motion for Partial Remand and
Partial Dismissal and to Stay Further Proceedings noted that the
veteran had submitted a written statement in September 1994 in
which he objected to the noncompensable evaluation of the left leg
disorder. The Court determined in its September 1998 order that the
September 1994 statement was a notice of disagreement with respect
to the noncompensable evaluation of the veteran's left leg
disorder, and that the Board must therefor remand the case to the
RO for issuance of an appropriate statement of the case. [redacted].

In light of the foregoing, the case is remanded to the RO for the
following:

- 2 -

The RO should issue a statement of the case to the veteran and his
representative on the issue of entitlement to a compensable
evaluation for gunshot wound, left calf. The statement of the case
should include discussion of all relevant Diagnostic Codes. The
veteran and his representative should then be given an appropriate
time in which to file a substantive appeal.

Following the above, and if otherwise appropriate in accordance
with the current appellate procedures, the case should be returned
to the Board.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical and
Statutory Notes). In addition, VBA's Adjudication Procedure Manual,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

BETTINA S. CALLAWAY 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the 
merits of your appeal.38 C.F.R  20.1100(b) (1998).

- 3 - 

